Citation Nr: 0733752	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-23 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for basal cell carcinoma 
and a benign lesion of the scalp (basal cell carcinoma of the 
scalp).

3.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to June 
1965, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, that denied service connection 
for hypertension, basal cell carcinoma of the scalp and for 
hepatitis.

Because service connection was previously denied for 
hypertension and basal cell carcinoma of the scalp, the Board 
must initially determine whether the veteran has presented 
new and material evidence sufficient to reopen his claims 
because it relates to the Board's jurisdiction to adjudicate 
the merits of the previously denied claims.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 460-61 (2007).  As such, the 
Board has identified the issues as stated on the title page.  

The veteran's reopened hypertension and basal cell carcinoma 
of the scalp claims are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1991 rating action, the RO denied the 
veteran's claim of service connection for hypertension, and 
in a November 1991 letter, notified him of the determination 
and of his appellate rights, but he did not appeal the 
determination and the decision became final.

2.  The evidence received since the October 1991 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the veteran's hypertension claim.

3.  In an October 1991 rating action, the RO denied the 
veteran's claim of service connection for basal cell 
carcinoma of the scalp, and in a November 1991 letter, 
notified him of the determination.

4.  The veteran filed a timely Notice of Disagreement (NOD) 
with the October 1991 rating decision, and in December 1992, 
the RO issued him a pertinent Statement of the Case (SOC); 
however, the veteran did not file a timely Substantive Appeal 
and thus he did not perfect an appeal of the October 1991 
rating decision and it became final.

5.  The evidence received since October 1991includes a 
medical opinion suggesting a link between the veteran's 
service and his basal cell carcinoma, and as such raises a 
reasonable possibility of substantiating the claim.    

6.  The medical evidence shows that the veteran's hepatitis 
was not present in service or until many years thereafter and 
is not related to service or to an incident of service 
origin, including his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The October 1991 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1992).

2.  Evidence received since the October 1991 rating decision 
is new and material; the claim of entitlement to service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156(a) (2007).

3.  The October 1991 rating decision that denied service 
connection for basal cell carcinoma of the scalp is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1992).

4.  Evidence received since the October 1991 rating decision 
is new and material; the claim of entitlement to service 
connection for basal cell carcinoma of the scalp is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2007).

5.  Hepatitis was neither incurred in or aggravated by 
service nor proximately due to or the result of the veteran's 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

In this decision, the Board reopens the veteran's 
hypertension and basal cell carcinoma of the scalp claims and 
remands them for further development.  Thus, no discussion of 
VA's duties to notify and assist is required.

As to the veteran's hepatitis claim, the Board notes that 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In November 2003 and February 2005 letters, the RO notified 
the veteran of the elements necessary to establish a claim of 
service connection for hepatitis.  The letters notified him 
of the first element, i.e., that the evidence needed to show 
that the disability was related to service.  The letters also 
satisfied the second and third elements because they advised 
him of the evidence he was responsible for submitting and 
identified the evidence that VA would obtain.  As to the 
fourth element, the letters essentially advised him to submit 
to VA any pertinent evidence in his possession, and in a 
signed statement that he filed at the RO in May 2006, the 
veteran indicated that he had no additional information or 
evidence to submit to VA, which affirmatively shows that he 
understood that he needed to file with VA any evidence in his 
possession that might substantiate his claim.

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In April 2006 correspondence, VA advised the veteran 
of these criteria.  

In addition, given his contentions, the veteran has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
hepatitis claim.  Thus, the purpose of the notice, to ensure 
that he had the opportunity to participate meaningfully in 
the adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate the 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's service 
medical records, together with the records of his post-
service care for hepatitis.  The Board acknowledges, however, 
that to date, VA has neither afforded the veteran an 
examination nor solicited a medical opinion as to the onset 
and/or etiology of his hepatitis.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The evidence shows that the veteran's hepatitis was initially 
diagnosed in 2003, more than three decades after his 
discharge from active duty.  Further, hepatitis is not the 
type of condition that is capable of lay observation.  In 
addition, although he contends that he developed the 
condition due to his diabetes mellitus, he has neither cited 
nor submitted any medical evidence that even suggests a link 
between the two diseases.  As such, there is no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran and VA is not required to afford him 
a medical examination and/or obtain a medical opinion as to 
the etiology or onset this disease.  The Board thus finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

Application to reopen claims of service connection for 
hypertension and basal cell carcinoma of the scalp

The veteran maintains that service connection is warranted 
for hypertension because the condition is related to his now 
service-connected diabetes mellitus.  As to his basal cell 
carcinoma of the scalp claim, he maintains that the 
disability is related to either his in-service Agent Orange 
or sun exposure.

In an October 1991 rating decision, the RO denied service 
connection for hypertension and basal cell carcinoma of the 
scalp.  In denying service connection, the RO noted that 
there was no evidence that the veteran received treatment for 
or was diagnosed as having either condition during service.  

The evidence of record at the time of the October 1991 rating 
decision consisted of the service medical records; a 
September 1991 VA general medical examination report; and 
statements of the veteran.  

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the October 1991 rating decision denying service 
connection for hypertension, that determination became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (1992).  
Further, because the veteran did not submit a timely 
Substantive Appeal and thus failed to perfect his appeal of 
the RO's October 1991 denial of his basal cell carcinoma of 
the scalp claim, that determination became final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1992).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's 
October 1991 rating decision consists of medical records and 
reports, dated since the 1990s, and statements of the 
veteran.  With respect to his hypertension claim, of 
particular significance is the February 2005 VA examination 
report that includes the statement that the veteran, who 
served from October 1961 to June 1965, "has had hypertension 
since the early 1960s."  As to his basal cell carcinoma of 
the scalp claim, in a January 2004 report, the veteran's 
treating physician, Dr. Joe M. Rochelle, opined that the 
condition might be related to his in-service Agent Orange 
exposure.  The Board finds that this evidence raises a 
reasonable possibility of substantiating the hypertension and 
basal cell carcinoma of the scalp claims.  As such, the 
evidence is new and material under the provisions of 
38 C.F.R. § 3.156(a) and the claims are reopened.  

Service connection for hepatitis

The veteran asserts that service connection is warranted for 
hepatitis because although the condition manifested after his 
discharge from active duty, he developed it as a consequence 
of his service-connected diabetes mellitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Pursuant to 38 C.F.R. § 3.310(b) secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  See also Allen.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records are negative for hepatitis and the 
veteran does not contend otherwise.  In addition, although 
the veteran served in the Republic of Vietnam while on active 
duty, presumptive service connection is not available under 
38 C.F.R. § 3.309(e) for this disease.  In this regard, the 
Board notes that the Secretary recently reiterated that there 
is no positive association between exposure to herbicides and 
any condition for which he has not specifically determined 
that a presumption of service connection is warranted.  See 
72 Fed. Reg. 32395 (Jun. 12, 2007).  Thus, in the absence of 
any medical evidence linking hepatitis to service or to his 
service-connected diabetes mellitus, service connection on a 
direct or secondary basis is not warranted for this disease.  
Stefl.  In this case, there is no such medical evidence 
lining the veteran's hepatitis to his service or service 
connected disability.  Accordingly, the appeal is denied.  

In reaching this determination, the Board does not question 
the veteran's sincerity that he incurred this disease due to 
service, and specifically, as a consequence of his service-
connected diabetes mellitus.  As a lay person, however, he is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions as such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(2007) (Competent medical evidence means evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
the Board finds that the preponderance of the evidence is 
against the claim and service connection must be denied for 
hepatitis.


ORDER

New and material evidence to reopen claim of service 
connection for hypertension has been presented; to this 
extent, the appeal is granted.

New and material evidence to reopen claim of service 
connection for basal cell carcinoma of the scalp has been 
presented; to this extent, the appeal is granted.

Service connection for hepatitis is denied.


REMAND

The Report of Medical Examination at service entry, dated in 
June 1961, reflects that the veteran's blood pressure was 
recorded as 128/78.  Consistent with his contentions and the 
February 2005 VA examination report, the Report of Medical 
Examination at service separation, dated in June 1965, shows 
that his blood pressure was recorded as 122/88.  As such, the 
Board finds that a VA examination is necessary to determine 
whether it is at least as likely as not that the veteran's 
hypertension is related to or had its onset during service or 
to his service-connected diabetes mellitus.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As to his basal cell carcinoma of the scalp claim, in light 
of Dr. Rochelle's January 2004 report and the veteran's 
contention that the disability is related to either in-
service sun or herbicide exposure, the Board finds that a VA 
examination is necessary to determine whether it is at least 
as likely as not that the veteran's condition is related to 
or had its onset during service.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of hypertension and basal cell 
carcinoma of the scalp found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  

The examiner should opine as to whether 
it is at least as likely as not that 
the veteran's hypertension had its 
onset during service or developed 
within one year of his discharge from 
active service.  The examiner should 
also comment as to whether it is at 
least as likely as not that the 
veteran's hypertension was caused or 
aggravated by his service-connected 
diabetes mellitus.  

An opinion also should be provided as 
to whether it is at least as likely as 
not that the veteran's basal cell 
carcinoma of the scalp is related to 
either his in-service exposure to 
herbicides or his reported in-service 
sun exposure, or otherwise had its 
onset during service.  

The rationale for all opinions 
expressed should be provided in a 
legible report.  

2.  Then, the AMC should adjudicate the 
merits of veteran's reopened claims of 
service connection for hypertension and 
basal cell carcinoma of the scalp.  If 
the benefits sought on appeal are not 
granted, the AMC should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


